                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00120-PAB-MEH

RONNIE FISCHER,

       Plaintiff,

v.

BMW OF NORTH AMERICA, LLC,
BAYERISCHE MOTOREN WERKE AKTIENGESELLSCHAFT,
E.A. STORZ GMBH & CO. KG, and
BOSAL INTERNATIONAL NV,

       Defendants.


                                           ORDER


       This matter comes before the Court on Defendant Bayerische Motoren Werke

Aktiengesellschaft’s Amended Motion to Dismiss for Lack of Personal Jurisdiction

Pursuant to Fed. R. Civ. P. 12(b)(2) [Docket No. 46]. The Court has subject matter

jurisdiction over this case pursuant to 28 U.S.C. § 1332.

I. BACKGROUND1

       On or about January 14, 2016, plaintiff was changing the front tire of a 2003

BMW when the tire jack and/or jacking point failed, causing the vehicle to drop and pin

plaintiff’s finger between the asphalt and a lug wrench. Docket No. 1 at 3, ¶¶ 9, 12-13.

As a result of the incident, plaintiff suffered permanent injuries, including the amputation

of a portion of his middle finger. Id., ¶ 13.


       1
      The following facts are taken from the complaint, Docket No. 1, and are
presumed to be true for purposes of the motion to dismiss.
       Plaintiff filed this lawsuit on January 16, 2018 asserting claims for strict product

liability, negligence, and breach of warranty against various entities involved in the

manufacture and distribution of the jack and jacking point involved in the incident.

Docket No. 1. On July 6, 2018, defendant Bayerische Motoren Werke

Aktiengesellschaft, a German automobile manufacturer, moved to dismiss plaintiff’s

claims against it for lack of personal jurisdiction. Docket No. 46. Plaintiff filed a

response to the motion on August 3, 2018. Docket No. 53. Defendant filed a reply on

August 24, 2018. Docket No. 55.

II. LEGAL STANDARD2

       The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

establishing personal jurisdiction. Rambo v. Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th

Cir. 1988). The plaintiff can satisfy its burden by making a prima facie showing.

Dudnikov, 514 F.3d at 1070. The Court will accept the well-pleaded allegations of the

complaint as true in determining whether plaintiff has made a prima facie showing that

personal jurisdiction exists. AST Sports Sci., Inc. v. CLF Distribution Ltd., 514 F.3d

       2
        The Tenth Circuit has noted that the extent of a plaintiff’s burden to establish
personal jurisdiction and the scope of a court’s review “depend in part on the nature of
the district court’s response to defendants’ motion seeking dismissal for lack of
personal jurisdiction.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063,
1069 (10th Cir. 2008). “A district court has discretion to resolve such a motion in a
variety of ways – including by reference to the complaint and affidavits, a pre-trial
evidentiary hearing, or sometimes at trial itself.” Id. Here, plaintiff has indicated that no
hearing is necessary. Docket No. 53 at 13 (requesting an order “that no hearing is
necessary”). In addition, both parties have submitted evidence in support of their
positions. The Court will therefore exercise its discretion to resolve defendant’s motion
based on the documents submitted by the parties. This decision dictates the standard
of review applied. See Dudnikov, 514 F.3d at 1070.

                                              2
1054, 1057 (10th Cir. 2008). If the presence or absence of personal jurisdiction can be

established by reference to the complaint, the Court need not look further. Id. The

plaintiff, however, may also make this prima facie showing by putting forth evidence

that, if proven to be true, would support jurisdiction over the defendant. Dudnikov, 514

F.3d at 1070. “[A]ny factual disputes in the parties’ affidavits must be resolved in

plaintiffs’ favor.” Id.

III. ANALYSIS

       “In determining whether a federal court has personal jurisdiction over a

defendant, the court must determine (1) whether the applicable statute potentially

confers jurisdiction by authorizing service of process on the defendant and (2) whether

the exercise of jurisdiction comports with due process.” Niemi v. Lasshofer, 770 F.3d

1331, 1348 (10th Cir. 2014); Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006)

(quoting Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1209 (10th Cir.

2000)). The Colorado long-arm statute, Colo. Rev. Stat. § 13-1-124, has been

construed to extend jurisdiction to the full extent permitted by the Constitution, so the

jurisdictional analysis here reduces to a single inquiry of whether jurisdiction offends

due process. See Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1276 (10th Cir.

2005); Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005).

Personal jurisdiction comports with due process where a defendant has minimum

contacts with the forum state and where those contacts are such that assuming

jurisdiction does not offend “traditional notions of fair play and substantial justice.” Int’l

Shoe Co. v. Wash., 326 U.S. 310, 316 (1945). Minimum contacts may be established



                                               3
under the doctrines of general jurisdiction or specific jurisdiction. Where general

jurisdiction is asserted over a nonresident defendant who has not consented to suit in

the forum, minimum contacts exist if the plaintiff demonstrates that the defendant

maintains “continuous and systematic general business contacts” in the state. OMI

Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998).

Plaintiff does not argue that defendant is subject to general jurisdiction in Colorado.

See Docket No. 53 at 2 (“Specific personal jurisdiction over BMW AG complies with

Colorado’s long arm statute and constitutional due process.”), 7 (“BMW AG has

sufficient minimum contacts for specific personal jurisdiction in Colorado based on the

stream of commerce doctrine.”). The Court therefore limits its analysis to the issue of

specific jurisdiction.

       Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court of

Calif., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). The specific jurisdiction

analysis is two-fold. First, the Court must determine whether a defendant has such

minimum contacts with Colorado that the defendant “should reasonably anticipate being

haled into court” here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980). Within this inquiry, the Court must determine whether the defendant

purposefully directed its activities at residents of the forum, Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985), and whether plaintiff’s claim arises out of or

results from “actions by . . . defendant . . . that create a substantial connection w ith the

forum State.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 109



                                               4
(1987) (internal quotations omitted). Second, if defendant’s actions create sufficient

minimum contacts, the Court must consider whether the exercise of personal

jurisdiction over defendant offends “traditional notions of fair play and substantial

justice.” Id. at 105. The Court considers several factors as part of this analysis,

including: (1) the burden on the defendant; (2) the forum state’s interest in adjudicating

the dispute; (3) the plaintiff’s interest in obtaining convenient and effective relief; (4) the

interstate judicial system’s interest in obtaining the most efficient resolution of

controversies; and (5) the shared interest of the several states in furthering fundamental

substantive social policies. Burger King Corp., 471 U.S. at 477.

       A. Stream of Commerce Framework

       Plaintiff seeks to establish specific personal jurisdiction under a stream of

commerce theory. See Docket No. 53 at 7. This theory was first articulated in World-

Wide Volkswagen Corp., where the Supreme Court stated that a “forum State does not

exceed its powers under the Due Process Clause if it asserts personal jurisdiction over

a corporation that delivers its products into the stream of commerce with the

expectation that they will be purchased by consumers in the forum State.” 444 U.S. at

297-98. As plaintiff notes, however, two subsequent Supreme Court decisions have

placed the “proper framework for a stream of commerce analysis . . . in flux.” Docket

No. 53 at 7. In Asahi Metal Industry Co., the Supreme Court addressed “whether the

mere awareness on the part of a foreign defendant that the components it

manufactured, sold, and delivered outside the United States would reach the forum

State in the stream of commerce constitutes ‘minimum contacts’ between the defendant



                                               5
and the forum State such that the exercise of jurisdiction ‘does not offend “traditional

notions of fair play and substantial justice.”’” 480 U.S. at 105. In a plurality opinion,

Justice O’Connor answered this question in the negative. She concluded that

       [t]he “substantial connection” between the defendant and the forum State
       necessary for a finding of minimum contacts must come about by an
       action of the defendant purposefully directed tow ard the forum State. The
       placement of a product into the stream of commerce, without more, is not
       an act of the defendant purposefully directed toward the forum State.

Id. at 112 (plurality op.) (internal citations omitted). Justice Brennan, joined by three

other justices, filed an opinion concurring in the judgment but disagreeing with Justice

O’Connor’s stream of commerce analysis. Justice Brennan concluded it was

unnecessary to require plaintiffs to show “‘additional conduct’ directed toward the forum

before finding the exercise of jurisdiction over the defendant to be consistent with the

Due Process Clause.” Id. at 117 (Brennan, J., concurring) (bracket omitted). He

reasoned that

       [t]he stream of commerce refers not to unpredictable currents or eddies
       but to the regular and anticipated flow of products from manufacture to
       distribution to retail sale. As long as a participant in this process is aware
       that the final product is being marketed in the forum State, the possibility
       of a lawsuit there cannot come as a surprise.

Id.

       The Supreme Court sought to clarify the stream of commerce theory in J.

McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873 (2011). In that case, the Suprem e

Court considered whether the New Jersey state courts could exercise jurisdiction over a

British manufacturer of a metal-shearing machine that had caused injury to the plaintiff

in New Jersey, “notwithstanding the fact that the company at no time either marketed



                                              6
goods in the State or shipped them there.” Nicastro, 564 U.S. at 878. The plaintiff

premised his jurisdictional argument on three facts: the defendant’s distributor had

agreed to market the defendant’s machines in the United States, several of the

defendant’s employees had attended trade shows in the United States, and four of the

defendant’s machines had ended up in New Jersey. Id. at 886. In a fractured opinion,

the Supreme Court held that these facts were insufficient to support the state courts’

exercise of jurisdiction. The plurality opinion, authored by Justice Kennedy, concluded

that “Justice Brennan’s concurrence [in Asahi] . . . [was] inconsistent with the premises

of lawful judicial power” and that “the stream-of-commerce metaphor [could not]

supersede either the mandate of the Due Process Clause or the limits on judicial

authority that Clause ensures.” Id. at 886 (plurality op.). Justice Breyer filed a

concurring opinion, joined by Justice Alito, in which he rejected the plurality’s “strict no-

jurisdiction rule,” but agreed, based on the facts of the case, that there was “no ‘regular

flow’ or ‘regular course’ of sales in New Jersey” and “no ‘something more,’ such as

special state-related design, advertising, advice, marketing, or anything else” to support

the exercise of jurisdiction. Id. at 889-90 (Breyer, J., concurring) (internal quotation

marks omitted).

       The Tenth Circuit has yet to interpret the conflicting opinions of Asahi and

Nicastro to determine the proper framework for a stream-of-commerce analysis. See

Monge v. RG Petro-Machinery (Group) Co., 701 F.3d 598, 620 (10th Cir. 2012) (finding

the evidence insufficient to support jurisdiction based on either of the stream of

commerce frameworks applied in Asahi). As plaintiff notes, however, at least one court



                                              7
in this district has stated that “it is reasonably clear from the divided Supreme Court

decisions that ‘something more’ than merely placing a product into the stream of

commerce is required to establish minimum contacts for jurisdictional purposes.” Colo.

Cas. Ins. Co. v. Fu San Mach. Co., Ltd., No. 16-cv-01244-RBJ, 2017 WL 3189879, at

*7 (D. Colo. May 15, 2017); see also Docket No. 53 at 8. 3 The Court finds this to be an

accurate summary of the law after Nicastro. See Nicastro, 564 U.S. at 890-91 (Breyer,

J., concurring) (rejecting the view that “a producer is subject to jurisdiction for a

products-liability action so long as it knows or reasonably should know that its products

are distributed through a nationwide distribution system that might lead to those

products being sold in any of the fifty states”); see also Lynch v. Olympus Am., Inc., No.

18-cv-00512-NYW, 2018 WL 5619327, at *4 n.5 (D. Colo. Oct. 30, 2018) (noting , after

survey of cases applying stream of commerce theory following Nicastro, that not a

single court in the Tenth Circuit has “applied the most permissive [stream of commerce

test], which only requires a defendant to put the offending product into the stream of

commerce without any action specifically directed at the forum itself”). The Court also

agrees that the remaining “challenge is determining whether each new set of facts does

or does not provide the ‘something more.’” Fu San Mach. Co., Ltd., 2017 WL

3189879, at *7. As discussed below, the Court finds that plaintiff has not shown the

“something more” required to support the exercise of specific personal jurisdiction in

this case.

       B. Minimum Contacts

       3
       Plaintiff characterizes this as the “stream of commerce plus” test. See Docket
No. 53 at 8.

                                              8
       Plaintiff’s well-pled allegations, and the uncontested evidence presented by the

parties, establish the following jurisdictional facts. Defendant Bayerische Motoren

Werke Aktiengesellschaft (“BMW AG” or “defendant”) is a publicly traded German

automobile, motorcycle, and engine manufacturing company with headquarters located

in Munich, Germany. Docket No. 1 at 2, ¶ 3; Docket No. 46-2 at 2, ¶ 4. BMW AG

“designs and manufactures BMW brand motor vehicles” but does not do so in

Colorado. Docket No. 46-2 at 2, ¶ 5. BMW AG also does not maintain a sales force in

Colorado, send marketing materials to consumers in Colorado, maintain a service agent

in Colorado, or distribute BMW vehicles to dealers or consumers in Colorado. Docket

No. 46-2 at 3, ¶¶11-14, 16. Additionally, BMW AG is not licensed or authorized to do

business anywhere in the United States. Docket No. 46-2 at 3, ¶ 17.

       BMW of North America, LLC (“BMW NA”) is a Delaware limited liability company

with its principal place of business in New Jersey. Docket No. 46-2 at 2, ¶ 6. BMW NA

is an indirect subsidiary of BMW AG, Docket No. 1 at 2, ¶ 4; Docket No. 46-2 at 2, ¶ 6;

however, the companies are “separate, distinct and independent corporate business

entit[ies]” with “separate procedures and policies.” Docket No. 46-2 at 2, ¶¶ 6-8.

       The various BMW entities operate a “global sales network . . . compris[ing]

around 3,400 BMW, 1,580 MINI and 140 Rolls-Royce dealerships.” Docket No. 53-1 at

4. “Sales outside Germany are handled primarily by subsidiary companies and by

independent import companies in some markets.” Id. BMW NA is the exclusive

distributor of new BMW vehicles in the United States. Docket No. 46-2 at 3, ¶ 10.

BMW AG does not control this distribution or conduct any sales campaigns directed at

the general public in the United States. Id., ¶¶ 10, 14.

                                             9
       Defendant argues that it does not have sufficient minimum contacts with

Colorado to allow the Court to exercise personal jurisdiction consistent with the Due

Process Clause. Docket No. 46 at 7. In response, plaintif f contends that defendant’s

contacts with Colorado satisfy the “stream of commerce plus” test in three ways: (1)

defendant has created a global distribution system and marketed its automotive

products through a “sales agent” in Colorado; (2) defendant has voluminous sales in

the United States; and (3) BMW NA’s contacts with Colorado may be imputed to

defendant for jurisdictional purposes. See Docket No. 53 at 8-11. 4 For the reasons

discussed below, the Court does not find any of these arguments sufficient to establish

personal jurisdiction.

       Plaintiff first contends that defendant “markets its automotive products through a

distributor – an exclusive distributor, BMW NA – who has agreed to serve as sales

agent in Colorado.” Docket No. 53 at 8. Plaintiff relies on a portion of the plurality

opinion in Asahi where Justice O’Connor discussed “additional conduct” that m ay be

sufficient to demonstrate a defendant’s “intent or purpose to serve the market in the

forum State” – i.e., the “something more” required under the stream of commerce plus

test. Asahi, 480 U.S. at 112 (plurality op.). Such conduct included

       designing the product for the market in the forum State, advertising in the
       forum State, establishing channels for providing regular advice to
       customers in the forum State, or marketing the product through a
       distributor who has agreed to serve as the sales agent in the forum State.

Id. Plaintiff asserts that the last example describes the facts of this case because


       4
         Plaintiff also argues that the evidence is sufficient to support personal
jurisdiction under a pure “stream of commerce” theory. However, the Court has already
determined that a majority of the Supreme Court in Nicastro rejected such a theory.

                                            10
defendant has both “created the distribution system that brought the automobile to

Colorado” and marketed its products through BMW NA, which has agreed to serve as a

sales agent in the state. Docket No. 53 at 8. However, plaintiff has offered no

allegations or evidence that defendant specifically targeted Colorado with its distribution

efforts, see Docket No. 53-1 at 4 (describing a “global sales network” in which “[s]ales

outside Germany are handled primarily by subsidiary companies and by independent

import companies”), and the creation of a global, or even nationwide, distribution

system is insufficient, standing alone, to demonstrate minimum contacts with Colorado.

See Nicastro, 564 U.S. at 885-86 (plurality op.) (finding no personal jurisdiction where

the defendant “directed marketing and sales efforts at the United States”); id. at 891

(Breyer, J., concurring) (rejecting view that “a producer is subject to jurisdiction so long

as it knows or reasonably should know that its products are distributed through a

nationwide distribution system,” as such an approach would “abandon the heretofore

accepted inquiry of whether, focusing upon the relationship between the defendant, the

forum, and the litigation, it is fair, in light of the defendant’s contacts with that forum, to

subject the defendant to suit there” (internal quotation marks omitted)); Lynch, 2018 WL

5619327, at *8 (“The development of a global or country-level marketing plan does not

rise to the level of a ‘substantial connection’ that ‘came about by an action of [the

defendant] purposefully directed towards Colorado.’” (internal brackets omitted)

(quoting Asahi, 480 U.S. at 112)).

       Plaintiff also has not demonstrated that BMW NA is defendant’s “sales agent” in

Colorado. Docket No. 53 at 8. Plaintiff relies on the declaration of Jakob Hölldobler



                                               11
and Moritz Scharpenseel, in-house legal counsel for BMW AG, which states that (1)

“BMW NA is the exclusive United States distributor for new BMW brand vehicles in the

United States”; (2) “BMW AG does not make direct sales of BMW vehicles” in

Colorado; and (3) “BMW NA . . . conducts sales campaigns directed at the general

public in the United States, including the State of Colorado.” Docket No. 46-2 at 1-2, 3,

¶¶ 1-3, 10, 11, 14. However, these facts do not establish the “additional conduct”

described in Asahi as indicative of “an intent or purpose to serve the market in the

forum State.” Asahi, 480 U.S. at 112. As the Supreme Court recognized in Daimler AG

v. Bauman, 571 U.S. 117 (2014), the cited portion of Justice O’Connor’s opinion stands

for the proposition that “a corporation can purposef ully avail itself of a forum by directing

its agents or distributors to take action there.” Id. at 135 n.13. But this implies some

degree of direction or control by the defendant. See Eaves v. Pirelli Tire, LLC, 2014

WL 1883791, at *17-18 (D. Kan. May 12, 2014) (rejecting argument that distributor’s

involvement in sale of defendant’s products “matche[d] what Justice O’Connor was

describing in Asahi” where the distributor “unilaterally decide[d] when and where to

distribute [the defendants’] tires in the United States,” and the def endants did “not

exercise any control, direction, or influence on these distribution decisions or on [the

distributor’s] advertising or sales efforts”); Micheli v. Techtronic Indus., Co., Ltd., 2012

WL 6087383, at *13 (D. Mass. Mar. 1, 2013) (“W hile Asahi does identify the marketing

of a product ‘through a distributor who has agreed to serve as the sales agent in the

forum State’ as a plus factor, there is no evidence that . . . The Home Depot is an agent

of the domestic subsidiaries. An agency relationship would exist only if the domestic



                                             12
subsidiaries had manifested their assent to have The Home Depot act on [their] behalf

and subject to [their] control.” (internal citation and brackets om itted)).5 Absent

direction or control, the mere fact that a distributor sells a defendant’s products in the

forum state does not support the exercise of jurisdiction. See Nicastro, 564 U.S. at 878

and 887 (plurality op.), 892-93 (Breyer, J., concurring) (finding defendant’s contacts with

the forum state insufficient to establish personal jurisdiction where there was no

evidence that the U.S. distributor was under the defendant’s control); Eaves, 2014 WL

1883791, at *18 (finding no personal jurisdiction where defendants did not exercise any

control over distributor’s advertising, sales, or distribution efforts).6


       5
        It is not clear whether the “additional conduct” described in Asahi and relied on
by plaintiff in this case is synonymous with an agency theory of personal jurisdiction.
Compare Daimler AG, 571 U.S. at 135 n.13 (citing Justice O’Connor’s opinion in Asahi
to support the proposition that “[a]gency relationships . . . may be relevant to the issue
of specific jurisdiction” (emphasis omitted)), with Gourdine v. Karl Storz Endoscopy-
America, Inc., 223 F. Supp. 3d 475, 487 (D.S.C. 2016) (f inding that a manufacturer’s
use of a “sales agent in the forum State” supports a “direct availment” rather than
agency theory of personal jurisdiction). The Court need not resolve the issue, as it has
separately considered the viability of an agency theory of personal jurisdiction below.
       6
          Nor does a parent-subsidiary relationship alone establish the direction or control
required for a defendant’s conduct to match the “additional conduct” described by
Justice O’Connor in Asahi. See Benton v. Cameco Corp., 375 F.3d 1070, 1081 (10th
Cir. 2004) (finding that the activities of a subsidiary could not be imputed to its parent
corporation for purposes of establishing personal jurisdiction because “[a] holding or
parent company has a separate corporate existence and is treated separately from the
subsidiary in the absence of circumstances justifying disregard of the corporate entity”
(internal quotation marks and bracket omitted)); Ferrari v. Mercedes Benz USA, LLC,
2017 WL 3115198, at *2 (N.D. Cal. July 21, 2017) (“Agency relationships may be
relevant to the existence of specific jurisdiction, and a corporation can purposefully avail
itself of a forum by directing its agents or distributors to take action there. However, if a
parent and subsidiary are separate and distinct corporate entities, the presence of one .
. . in a forum state may not be attributed to the other.” (internal citations, q uotation
marks, and brackets omitted)); Falco v. Nissan N. Am. Inc., 96 F. Supp. 3d 1053, 1059-
60 (C.D. Cal. 2015) (finding that the defendant’s subsidiary was a “distributor who has
agreed to serve as a sales agent in the forum State” where the two entities did not have

                                               13
       Here, plaintiff has not made any allegations or presented any evidence showing

that defendant exercised control over BMW NA’s distribution efforts in the United

States. To the contrary, the uncontested declaration by defendant’s in-house counsel

establishes that defendant and BMW NA are “separate, distinct and independent

corporate business entit[ies]” and that “BMW AG does not control the distribution of

BMW vehicles in the United States.” Docket No. 46-2 at 2-3, ¶¶ 6, 10. Therefore,

plaintiff’s assertion that defendant “market[ed its automotive products] through [BMW

NA] who has agreed to serve as sales agent” in Colorado, Docket No. 53 at 8, is

unsupported.

       Plaintiff also seeks to base jurisdiction on defendant’s “voluminous sales” in the

United States. Id. at 9. The evidence shows that the “United States [was] the largest

single country market, after China,” in 2017, id., accounting for 353,819 units sold.

Docket No. 53-1 at 6. However, the fact that there were significant sales of defendant’s

products in the United States does not establish that def endant has sufficient minimum

contacts with Colorado. See Nicastro, 564 U.S. at 886 (plurality op.) (noting that it was

“petitioner’s purposeful contacts with New Jersey, not with the United States” that were

relevant to the jurisdictional analysis); id. at 891 (Breyer, J., concurring) (emphasizing

that the jurisdictional analysis focuses on the relationship between the defendant and

the forum and rejecting view that jurisdiction may be established based solely on the

existence of a nationwide distribution system); Lynch, 2018 WL 5619327, at *8 (holding



a “hands-of parent-subsidiary relationship,” but instead “worked closely together on the
distribution, sale, lease, servicing, and warranting of the Subject Nissan Vehicles”
(internal quotation marks omitted).

                                             14
that the “fact that defendant [had] sold thousands of scopes in the United States [was]

insufficient” to establish personal jurisdiction because the plaintif f had “not pleaded any

facts which demonstrate that [defendant] itself sought out the Colorado market”);

Eaves, 2014 WL 1883791, at *19 (finding no personal jurisdiction under the stream of

commerce approach where “[t]here [was] nothing of record indicating the extent to

which Metzeler tires flowed into Kansas and were sold there”).

       Plaintiff relies on two cases – Etchieson v. Central Purchasing LLC, 232 P.3d

301 (Colo. App. 2010), and Colorado Casualty Insurance Co. v. Fu San Machinery Co.

to support his position that a court may base jurisdiction on a defendant’s country-wide

sales. Docket No. 53 at 9-10. Plaintiff’s reliance is unpersuasive. Etchieson was

decided before Nicastro and, in any event, is not binding on this Court’s federal due

process analysis. See Matthys v. Narconon Fresh Start, 104 F. Supp. 3d 1191, 1198

(D. Colo. 2015) (stating that inquiry into whether a court’s exercise of personal

jurisdiction comports with due process is “a question of federal law”). And Fu San

Machinery Co.’s finding of specific jurisdiction was not based solely on the defendant’s

sales to the United States. In holding that the facts satisfied the “minimum contacts”

requirement, the court also relied upon the defendant’s failure to respond to the

plaintiff’s jurisdictional discovery and the defendant’s refusal “to acknowledge that

personal jurisdiction [could] be obtained over it in any state of the United States.” 2017

WL 3189879, at *7. Neither of these circumstances is present in this case.

       For his final argument, plaintiff asserts that “a nonresident defendant may be

subject to personal jurisdiction in Colorado based on the im puted contacts of the



                                             15
nonresident defendant’s agent.” Docket No. 53 at 11 (internal quotation marks and

bracket omitted). While courts have recognized an agency or alter ego theory of

personal jurisdiction under which the activities of a subsidiary company may be imputed

to its parent, see, e.g., Daimler AG, 571 U.S. at 134-35, 135 n.13 (discussing theory

that subsidiary’s jurisdictional contacts may be imputed to its parent “when the former is

so dominated by the latter as to be its alter ego,” and noting that “[a]gency relationships

. . . may be relevant to the existence of specific jurisdiction”); Benton, 375 F.3d at 1081

(considering argument that subsidiary’s contacts could be imputed to parent company

under agency or alter ego theory); Warad West, LLC v. Sorin CRM USA, Inc., 119 F.

Supp. 3d 1294, 1298 (D. Colo. 2015) (noting that an “alter ego theory of personal

jurisdiction has been consistently acknowledged in the federal courts” (internal

quotation marks omitted)), plaintiff has not provided any allegations or evidence to

support a finding that BMW NA is the general agent or alter ego of defendant.

Moreover, the mere existence of a parent-subsidiary relationship will not suffice. See

Benton, 375 F.3d at 1081 (rejecting argument that court had general jurisdiction over

the defendant based on the contacts of its wholly-owned U.S. subsidiary where the

plaintiff had “not alleged nor produced evidence to show that [the subsidiary was] the

general agent or alter ego of [the defendant]”); Warad West, LLC, 119 F. Supp. 3d at

1298 (noting that “[t]he ultimate jurisdictional question” under an alter ego theory “is

whether the subsidiary is doing the business of the parent” (internal quotation marks

omitted)).7


       7
         Although some courts have recognized that agency and alter ego represent
distinct legal concepts, see, e.g., SGI Air Holdings II LLC v. Novartis Int’l AG, 239 F.

                                             16
       In summary, plaintiff has not demonstrated sufficient minimum contacts between

defendant and Colorado to support the exercise of specific personal jurisdiction. The

Court will therefore grant defendant’s motion to dismiss for lack of personal jurisdiction

without reaching the issue of whether the exercise of jurisdiction would offend

“traditional notions of fair play and substantial justice.” Asahi Metal Indus. Co., 480

U.S. at 105.

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Defendant Bayerische Motoren Werke Aktiengesellschaft’s

Amended Motion to Dismiss for Lack of Personal Jurisdiction Pursuant to Fed. R. Civ.

P. 12(b)(2) [Docket No. 46] is GRANTED. It is further

       ORDERED that defendant Bayerische Motoren Werke Aktiengesellschaft is

dismissed from this case.

       DATED March 25, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge



Supp. 2d 1161, 1166 (D. Colo. 2003) (noting, in personal jurisdiction analysis, that
agency and alter ego are “different legal concepts”); Dagesse v. Plant Hotel N.V., 113
F. Supp. 2d 211, 216 n.2 (D.N.H. 2000) (noting the distinction between the “issue of
agency,” which allows for “forum-related contacts made by an agent acting within the
scope of an agency relationship [to be] attribut[ed] to the principal,” and “the issue of
whether a parent corporation is subject to personal jurisdiction based on the contacts of
its subsidiary, a question that depends upon the piercing of the corporate veil”), the
facts alleged in this case do not support application of either theory.

                                            17
